SERVICE AGREEMENT NO. 37813 CONTROL NO. 930905-001 GTSSERVICE AGREEMENT THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and between COLUMBIA GAS TRANSMISSION CORPORATION ("Seller") and DELTA NATURAL GAS CO., INC. – CUMBERLAND ("Buyer"). WITNESSETH:That in consideration of the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Service to be Rendered.Seller shall perform and Buyer shall receive service in accordance with the provisions of the effective GTS Rate Schedule and applicable General Terms and Conditions of Seller's FERC Gas Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory Commission (Commission), as the same may be amended or superseded in accordance with the rules and regulations of the Commission.The maximum obligation of Seller to deliver gas hereunder to or for Buyer, the designation of the points of delivery at which Seller shall deliver or cause gas to be delivered to or for Buyer, and the points of receipt at which Buyer shall deliver or cause gas to be delivered, are specified in Appendix A, as the same may be amended from time to time by agreement between Buyer and Seller, or in accordance with the rules and regulations of the Commission.Service hereunder shall be provided subject to the provisions of Part 284.223 of Subpart G of the Commission's regulations.Buyer warrants that service hereunder is being provided on behalf of Buyer. Section 2.Term.Service under this Agreement shall commence as of November 1, 1993, and shall continue in full force and effect until October 31, 2008, and from year-to-year thereafter unless terminated by either party upon six (6) months' written notice to the other prior to the end of the initial term granted or any anniversary date thereafter.Pre-granted abandonment shall apply upon termination of this Agreement, subject to any right of first refusal Buyer may have under the Commission's regulations and Seller's Tariff. Section 3.Rates.Buyer shall pay Seller the charges and furnish Retainage as described in the above-referenced Rate Schedule, unless otherwise agreed to by the parties in writing and specified as an amendment to this Service Agreement. Section 4.Notices.Notices to Seller under this Agreement shall be addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273, Attention:Director, Transportation and Exchange and notices to Buyer shall be addressed to it at 3617 Lexington Road, Winchester, KY40391, Attention:President, Treasurer & CEO, until changed by either party by written notice. SERVICE AGREEMENT NO. 37813 CONTROL NO. 930905-001 GTSSERVICE AGREEMENT (cont'd) Section 5.Prior Service Agreements.This Agreement is being entered into by the parties hereto pursuant to the Commission's Order No. 636 and its orders dated July 14, 1993 and September29, 1993, with respect to Seller's Order No. 636 compliance filing and relates to the following existing Service Agreements: SGS Service Agreement No. 31084, effective February 4, 1985, as it may have been amended, providing for a bundled sales, transportation and storage service under the SGS Rate Schedule. The terms of Service Agreement No. 37813 shall become effective as of the effective date hereof, however, the parties agree that neither the execution nor the performance of Service Agreement 37813 shall prejudice any recoupment or other rights that Buyer may have under or with respect to the above-referenced Service Agreements. DELTA NATURAL GAS CO., INC./CUMBERLAND By/s/Alan L. Heath TitleVice President – Operations and Engineering COLUMBIA GAS TRANSMISSION CORPORATION By/s/ S. M. Warnick TitleVice President Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc. Cumberland Division Transportation Demand Begin Date End Date Transportation Demand Dth/day Storage Contract Quantity Dth Annual GTS Quantity Dth/year Recurrence Interval November 1, 1993 October 31, 2010 1/1 – 12/31 July 17, 2003 October 31, 2010 1/1 – 12/31 November 1, 2010 October 31, 2015 1/1 – 12/31 Primary Receipt Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Minimum Receipt Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 October 31, 2010 TCO – LEACH 1/1 – 12/31 November 1, 2010 October 31, 2015 TCO - LEACH TCO – LEACH 1/1 – 12/31 November 1, 1993 October 31, 2010 STOR RP Storage Point TCO 0 1/1 – 12/31 November 1, 2010 October 31, 2015 STOR RP Storage Point TCO 0 1/1 – 12/31 Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc. Cumberland Division Primary Delivery Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Delivery (Dth/Day) 1/ Minimum Delivery Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 October 31, 2010 34 Delta Natural Cumberland 1/1 – 12/31 November 1, 2010 October 31, 2015 34 Delta Natural Cumberland Manchester 1/1 – 12/31 November 1, 2010 October 31, 2015 34 Delta Natural Cumberland Beattyville 1/1 – 12/31 November 1, 1993 October 31, 2010 STOR RP Storage Point TCO 0 1/1 – 12/31 November 1, 2010 October 31, 2015 STOR RP Storage Point TCO 0 1/1 – 12/31 1/Application of MDDOs and/or minimum pressure and/or hourly flowrate shall be as follows: COMMENT CODE:GFN1UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, TRANSPORTER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH STATION.ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET FORTH ABOVE. Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc. Cumberland Division COMMENT CODE:GFN1UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER, SELLER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH STATION.ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET FORTH ABOVE. COMMENT CODE:FN00 The Master List of Interconnects (MLI) as defined in Section 1 of the General Terms and Conditions of Transporter's Tariff is incorporated herein by reference for purposes of listing valid secondary interruptible receipt points. YesX No (Check applicable blank)Shipper has a contractual right of first refusal equivalent to the right of first refusal set forth from time to time in Section 4 of the General Terms and Conditions of Transporter's FERCGas Tariff. YesX No (Check applicable blank)This Service Agreement covers interim capacity sold pursuant to the provisions of General Terms and Conditions Section 4.2(j).Right of first refusal rights, if any, applicable to this interim capacity are limited as provided for in General Terms and Conditions Section 4.2(j). Service changes pursuant to this Appendix A, Revision No. 2 shall become effective as of November 01, 2010.This Appendix A, Revision No. 2 shall cancel and supersede the previous Appendix A, Revision No. 1 effective as of November 01, 1993, to the Service Agreement referenced above.With the exception of this Appendix A, Revision No. 2, all other terms and conditions of said Service Agreement shall remain in full force and effect. Delta Natural Gas Company, Inc., Cumberland Division Columbia Gas Transmission, LLC By:Stephen YorkBy:Mark Wilke Its:AgentIts:Director Commercial Services Date:April 27, 2010 Date:April 27, 2010 SERVICE AGREEMENT NO. 37814 CONTROL NO. 930905-010 GTSSERVICE AGREEMENT THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and between COLUMBIA GAS TRANSMISSION CORPORATION ("Seller") and DELTA NATURAL GAS CO., INC. – STANTON ("Buyer"). WITNESSETH:That in consideration of the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Service to be Rendered.Seller shall perform and Buyer shall receive service in accordance with the provisions of the effective GTS Rate Schedule and applicable General Terms and Conditions of Seller's FERC Gas Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory Commission (Commission), as the same may be amended or superseded in accordance with the rules and regulations of the Commission.The maximum obligation of Seller to deliver gas hereunder to or for Buyer, the designation of the points of delivery at which Seller shall deliver or cause gas to be delivered to or for Buyer, and the points of receipt at which Buyer shall deliver or cause gas to be delivered, are specified in Appendix A, as the same may be amended from time to time by agreement between Buyer and Seller, or in accordance with the rules and regulations of the Commission.Service hereunder shall be provided subject to the provisions of Part 284.223 of Subpart G of the Commission's regulations.Buyer warrants that service hereunder is being provided on behalf of Buyer. Section 2.Term.Service under this Agreement shall commence as of November 1, 1993, and shall continue in full force and effect until October 31, 2008, and from year-to-year thereafter unless terminated by either party upon six (6) months' written notice to the other prior to the end of the initial term granted or any anniversary date thereafter.Pre-granted abandonment shall apply upon termination of this Agreement, subject to any right of first refusal Buyer may have under the Commission's regulations and Seller's Tariff. Section 3.Rates.Buyer shall pay Seller the charges and furnish Retainage as described in the above-referenced Rate Schedule, unless otherwise agreed to by the parties in writing and specified as an amendment to this Service Agreement. Section 4.Notices.Notices to Seller under this Agreement shall be addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273, Attention:Director, Transportation and Exchange and notices to Buyer shall be addressed to it at 3617 Lexington Road, Winchesters, KY40391, Attention:President, Treasurer & CEO, until changed by either party by written notice. SERVICE AGREEMENT NO. 37814 CONTROL NO. 930905-010 GTS SERVICE AGREEMENT (cont'd) Section 5.Prior Service Agreements.This Agreement is being entered into by the parties hereto pursuant to the Commission's Order No. 636 and its orders dated July 14, 1993 and September29, 1993, with respect to Seller's Order No. 636 compliance filing and relates to the following existing Service Agreements: SGS Service Agreement No. 31085, effective February 4, 1985, as it may have been amended, providing for a bundled sales, transportation and storage service under the SGS Rate Schedule. The terms of Service Agreement No. 37814 shall become effective as of the effective date hereof, however, the parties agree that neither the execution nor the performance of Service Agreement 37815 shall prejudice any recoupment or other rights that Buyer may have under or with respect to the above-referenced Service Agreements. DELTA NATURAL GAS CO., INC./STANTON By/s/Alan L. Heath TitleVice President – Operations and Engineering COLUMBIA GAS TRANSMISSION CORPORATION By/s/ S. M. Warnick TitleVice President Appendix A to Service Agreement No. Revision No. 4 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc., Stanton Division Transportation Demand Begin Date End Date Transportation Demand Dth/day Storage Contract Quantity Dth Annual GTS Quantity Dth/year Recurrence Interval November 1, 1993 August 3, 2009 1/1 – 12/31 July 17, 2003 August 3, 2009 1/1 – 12/31 August 4, 2009 October 31, 2010 1/1 – 12/31 November 1, 2010 October 31, 2015 1/1 – 12/31 Primary Receipt Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Minimum Receipt Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 August 3, 2009 Anderson Hollow 1/1 – 12/31 November 1, 1993 August 3, 2009 TCO – LEACH 1/1 – 12/31 August 4, 2009 October 31, 2010 TCO – LEACH TCO – LEACH November 1, 2010 October 31, 2015 TCO – LEACH TCO – LEACH 1/1 – 12/31 November 1, 1993 August 3, 2009 STOR RP Storage Point TCO 0 1/1 – 12/31 August 4, 2009 October 31, 2010 STOR RP Storage Point TCO 0 1/1 – 12/31 November 1, 2010 October 31, 2015 STOR RP Storage Point TCO 1/1 – 12/31 Appendix A to Service Agreement No. Revision No. 4 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc., Stanton Division Primary Delivery Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Delivery (Dth/Day) 1/ Minimum Delivery Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 August 3, 2009 35 Delta Natural Stanton 1/1 – 12/31 August 4, 2009 October 31, 2010 35 Delta Natural Stanton Stanton 1/1 – 12/31 November 1, 2010 October 31, 2015 35 Delta Natural Stanton Stanton 1/1 – 12/31 November 1, 1993 August 3, 2009 TCO - Leach 1/1 – 12/31 August 4, 2009 October 31, 2010 TCO – Leach TCO – Leach 1/1 – 12/31 November 1, 2010 October 31, 2015 TCO – Leach TCO – Leach 1/1 – 12/31 November 1, 1993 August 3, 2009 STOR RP Storage Point TCO 0 1/1 – 12/31 August 4, 2009 October 31, 2010 STOR RP Storage Point TCO 0 1/1 – 12/31 November 1, 2010 October 31, 2015 STOR RP Storage Point TCO 0 1/1 – 12/31 1/Application of MDDOs and/or minimum pressure and/or hourly flowrate shall be as follows: Appendix A to Service Agreement No. Revision No. 4 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc., Stanton Division COMMENT CODE:GFN1UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, TRANSPORTER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH STATION.ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET FORTH ABOVE. COMMENT CODE:GFN1UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER, SELLER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH STATION.ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET FORTH ABOVE. The Master List of Interconnects (MLI) as defined in Section 1 of the General Terms and Conditions of Transporter's Tariff is incorporated herein by reference for purposes of listing valid secondary interruptible receipt points. YesX No (Check applicable blank)Shipper has a contractual right of first refusal equivalent to the right of first refusal set forth from time to time in Section 4 of the General Terms and Conditions of Transporter's FERCGas Tariff. YesX No (Check applicable blank)This Service Agreement covers interim capacity sold pursuant to the provisions of General Terms and Conditions Section 4.2(j).Right of first refusal rights, if any, applicable to this interim capacity are limited as provided for in General Terms and Conditions Section 4.2(j). Service changes pursuant to this Appendix A, Revision No. 4 shall become effective as of November 01, 2010.This Appendix A, Revision No. 4 shall cancel and supersede the previous Appendix A, Revision No. 3 effective as of August 04, 2009, to the Service Agreement referenced above.With the exception of this Appendix A, Revision No. 4, all other terms and conditions of said Service Agreement shall remain in full force and effect. Appendix A to Service Agreement No. Revision No. 4 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc., Stanton Division Delta Natural Gas Company, Inc., Stanton Division Columbia Gas Transmission, LLC By:Stephen YorkBy:Mark Wilke Its:AgentIts:Director Commercial Services Date:April 28, 2010Date:April 27, 2010 SERVICE AGREEMENT NO. 37815 CONTROL NO. 930905-013 GTSSERVICE AGREEMENT THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and between COLUMBIA GAS TRANSMISSION CORPORATION ("Seller") and DELTA NATURAL GAS CO., INC. – WINCHESTER ("Buyer"). WITNESSETH:That in consideration of the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Service to be Rendered.Seller shall perform and Buyer shall receive service in accordance with the provisions of the effective GTS Rate Schedule and applicable General Terms and Conditions of Seller's FERC Gas Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory Commission (Commission), as the same may be amended or superseded in accordance with the rules and regulations of the Commission.The maximum obligation of Seller to deliver gas hereunder to or for Buyer, the designation of the points of delivery at which Seller shall deliver or cause gas to be delivered to or for Buyer, and the points of receipt at which Buyer shall deliver or cause gas to be delivered, are specified in Appendix A, as the same may be amended from time to time by agreement between Buyer and Seller, or in accordance with the rules and regulations of the Commission.Service hereunder shall be provided subject to the provisions of Part 284.223 of Subpart G of the Commission's regulations.Buyer warrants that service hereunder is being provided on behalf of Buyer. Section 2.Term.Service under this Agreement shall commence as of November 1, 1993, and shall continue in full force and effect until October 31, 2008, and from year-to-year thereafter unless terminated by either party upon six (6) months' written notice to the other prior to the end of the initial term granted or any anniversary date thereafter.Pre-granted abandonment shall apply upon termination of this Agreement, subject to any right of first refusal Buyer may have under the Commission's regulations and Seller's Tariff. Section 3.Rates.Buyer shall pay Seller the charges and furnish Retainage as described in the above-referenced Rate Schedule, unless otherwise agreed to by the parties in writing and specified as an amendment to this Service Agreement. Section 4.Notices.Notices to Seller under this Agreement shall be addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273, Attention:Director, Transportation and Exchange and notices to Buyer shall be addressed to it at 3617 Lexington Road, Winchester, KY40391, Attention:President, Treasurer & CEO, until changed by either party by written notice. SERVICE AGREEMENT NO. 37815 CONTROL NO. 930905-013 GTS SERVICE AGREEMENT (cont'd) Section 5.Prior Service Agreements.This Agreement is being entered into by the parties hereto pursuant to the Commission's Order No. 636 and its orders dated July 14, 1993 and September29, 1993, with respect to Seller's Order No. 636 compliance filing and relates to the following existing Service Agreements: SGS Service Agreement No. 31086, effective February 4, 1985, as it may have been amended, providing for a bundled sales, transportation and storage service under the SGS Rate Schedule. The terms of Service Agreement No. 37815 shall become effective as of the effective date hereof, however, the parties agree that neither the execution nor the performance of Service Agreement 37815 shall prejudice any recoupment or other rights that Buyer may have under or with respect to the above-referenced Service Agreements. DELTA NATURAL GAS CO., INC./WINCHESTER By/s/Alan L. Heath TitleVice President – Operations and Engineering COLUMBIA GAS TRANSMISSION CORPORATION By/s/ S. M. Warnick TitleVice President Appendix A to Service Agreement No. Revision No. 3 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc. Transportation Demand Begin Date End Date Transportation Demand Dth/day Storage Contract Quantity Dth Annual GTS Quantity Dth/year Recurrence Interval November 1, 1993 October 31, 2010 1/1 – 12/31 September 1, 2003 October 31, 2010 1/1 – 12/31 November 1, 2010 October 31, 2015 1/1 – 12/31 Primary Receipt Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Minimum Receipt Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 October 31, 2010 TCO – Leach TCO - Leach 1/1 – 12/31 November 1, 2010 October 31, 2015 TCO - Leach TCO - Leach 1/1 – 12/31 November 1, 1993 October 31, 2010 STOR RP Storage Point TCO 0 1/1 – 12/31 November 1, 2010 October 31, 2015 STOR RP Storage Point TCO 0 1/1 – 12/31 Appendix A to Service Agreement No. Revision No. 3 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc. Primary Delivery Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Delivery Obligation (Dth/Day) 1/ Minimum Delivery Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 October 31, 2010 36-10 Delta Natural Winchester Delta - Owingsville 1/1 – 12/31 November 1, 2010 October 31, 2015 36-10 Delta Natural Winchester Delta - Owingsville 1/1 – 12/31 November 1, 1993 October 31, 2010 36-10 Delta Natural Winchester Sharpsburg Delta 1/1 – 12/31 November 1, 2010 October 31, 2015 36-10 Delta Natural Winchester Sharpsburg Delta 1/1 – 12/31 November 1, 1993 October 31, 2010 36-12 Delta Natural Winchester Kingston Terrill 1 – 12/31 November 1, 2010 October 31, 2015 36-12 Delta Natural Winchester Kingston Terrill 1/1 – 12/31 November 1, 1993 October 31, 2010 36-12 Delta Natural Winchester Camargo 1/1 – 12/31 November 1, 2010 October 31, 2015 36-12 Delta Natural Winchester Camargo 1/1 – 12/31 November 1, 1993 October 31, 2010 36-14 Delta Natural Winchester Frenchburg 1/1 – 12/31 November 1, 2010 October 31, 2015 36-14 Delta Natural Winchester Frenchburg 1/1 – 12/31 Appendix A to Service Agreement No. Revision No. 3 Under Rate Schedule GTS Between (Transporter) and (Shipper) Columbia Gas Transmission, LLC Delta Natural Gas Company, Inc. Primary Delivery Points Begin Date End Date Scheduling Point No. Scheduling Point Name Measuring Point No. Measuring Point Name Maximum Daily Delivery Obligation (Dth/Day) 1/ Minimum Delivery Pressure Obligation (psig) 1/ Recurrence Interval November 1, 1993 October 31, 2010 47 Delta Natural Winchester Delta Natural Gas 1/1 – 12/31 November 1, 2010 October 31, 2015 47 Delta Natural Winchester Delta Natural Gas 1/1 – 12/31 November 1, 1993 October 31, 2010 53 Delta Natural Winchester Delta – N. Middletown 1/1 – 12/31 November 1, 2010 October 31, 2015 53 Delta Natural Winchester Delta – N. Middletown 1/1 – 12/31 November 1, 1993 October 31, 2010 STOR RP Storage Point TCO 0 1/1 – 12/31 November 1, 2010 October 31, 2015 STOR RP Storage Point TCO 0 1/1 – 12/31 1/Application of MDDOs and/or minimum pressure and/or hourly flowrate shall be as follows: COMMENT CODE:GFN1UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, TRANSPORTER'S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR EACH STATION.ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET FORTH ABOVE. Appendix A to Service Agreement No. Revision No. 3 Under Rate Schedule GTS Between (Transporter) Columbia Gas Transmission, LLC and (Shipper) Delta Natural Gas Company, Inc, The Master List of Interconnects (MLI) as defined in Section 1 of the General Terms and Conditions of Transporter's Tariff is incorporated herein by reference for purposes of listing valid secondary interruptible receipt points. YesX No (Check applicable blank)Shipper has a contractual right of first refusal equivalent to the right of first refusal set forth from time to time in Section 4 of the General Terms and Conditions of Transporter's FERCGas Tariff. YesX No (Check applicable blank)This Service Agreement covers interim capacity sold pursuant to the provisions of General Terms and Conditions Section 4.2(j).Right of first refusal rights, if any, applicable to this interim capacity are limited as provided for in General Terms and Conditions Section 4.2(j). Service changes pursuant to this Appendix A, Revision No. 3 shall become effective as of November 01, 2010.This Appendix A, Revision No. 3 shall cancel and supersede the previous Appendix A, Revision No. 2 effective as of November 01, 1993, to the Service Agreement referenced above.With the exception of this Appendix A, Revision No.3, all other terms and conditions of said Service Agreement shall remain in full force and effect. Delta Natural Gas Company, Inc.Columbia Gas Transmission, LLC By:Stephen YorkBy:Mark Wilke Its:Its:Director Commercial Services Date:April 28, 2010Date:April 27, 2010
